          Entered on Docket October 26, 2020
                                                    Below is the Order of the Court.


                                                    _______________________________
 1                                                  Marc Barreca
                                                    U.S. Bankruptcy Judge
 2
                                                    (Dated as of Entered on Docket date above)

 3

 4

 5

 6      _______________________________________________________________

 7

 8

 9
                            UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
       In re:
11                                                                      Case No. 19-11724-MLB
       HAYLEY MARIE ROBINSON,
12
                                    Debtor.
13

14
       OSCAR LEE OLIVE, IV,
15
                                                                    Adversary No. 19-01105-MLB
                                    Plaintiff.
16
                v.
17                                                         ORDER SETTING STATUS CONFERENCE
       HAYLEY MARIE ROBINSON,                               ON REMOTE TRIAL PARTICIPATION
18
                                    Defendant.
19

20

21          This matter came before me sua sponte. A one-day trial is currently set in the above-referenced

22   adversary proceeding for November 16, 2020. Due to exigent circumstances caused by the continuing

23   outbreak of Coronavirus Disease 2019 (COVID-19), not all participants or witnesses may be able to

24   appear in-person. Having found good cause, now, therefore, it is HEREBY ORDERED that:

25




                                                       1
      Case 19-01105-MLB        Doc 34     Filed 10/26/20    Ent. 10/26/20 17:28:11           Pg. 1 of 13
 1         1.      A status conference will be held on November 5, 2020 at 1:30p.m. to determine whether

 2   the trial should include remote testimony or participation via video conferencing. See Fed. R. Civ. P.

 3   43(a) and Fed. R. Bankr. P. 9017.

 4         2.     The parties may file responses, but a responsive pleading is not mandatory.

 5         3.     The parties shall appear at the status conference by telephone. For instructions on

 6   telephonic appearance, please see my chambers procedures at http://www.wawb.uscourts.gov/.

 7         4.     Attached are form orders for discussion at the hearing.

 8                                         /// END OF ORDER ///

 9

10         TO BE SERVED BY THE CLERK ON ANY PRO SE PARTY VIA THE BNC.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                       2
     Case 19-01105-MLB        Doc 34     Filed 10/26/20    Ent. 10/26/20 17:28:11       Pg. 2 of 13
 1                                              Attachment 1
 2

 3                                                       DRAFT-10/26/2020
 4

 5

 6

 7

 8

 9

10
                                 UNITED STATES BANKRUPTCY COURT
11                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE

12       In re:
         xxxxxxxxx,                                                   Bankruptcy Case No. xx-xxxxx-MLB
13                                         Debtor.

14       xxxxxxxxx,
                                                                      Adversary No. xx-xxxxx-MLB
15                                         Plaintiffs,
                                                                      ORDER ESTABLISHING PROCEDURES
16
                v.                                                    FOR TRIAL BY VIDEO CONFERENCE
17
         xxxxxxxxx,
18
                                           Defendants.
19

20          THIS MATTER came before the Court on hearing pursuant to [blank]. Trial is currently set in
     the above-referenced case for xxxx xx, 2020. The Court, having found good cause, will conduct the trial
21   remotely by video conference. Now, therefore, it is hereby ORDERED:
22           1. Video Conference. The above referenced adversary proceeding will take place by video
                conference using the services of CourtCall Remote Appearance Platform. 1 Court or
23              CourtCall personnel will contact the participants regarding technological requirements and
                pre-trial testing of equipment.
24

25   1
      The dates and deadlines in the Notice of Trial and Order Setting Deadlines (the “Scheduling Order,” Dkt. No. xx) shall
     apply unless they are inconsistent with the express terms of this Order.




                                                                  3
         Case 19-01105-MLB          Doc 34       Filed 10/26/20         Ent. 10/26/20 17:28:11          Pg. 3 of 13
               2. Notice of Intent to Participate. All persons wishing to participate in the trial by video
 1                conference or to call witnesses that will testify by video conference shall provide notice by
                  email to Judge Barreca’s courtroom deputy, Kim Kelley, no later than seven [This may be
 2                adjusted depending on when the order is entered] days preceding the date of trial. 2 Such
                  notice shall include the full name, electronic mail address and a description of the association
 3                to the case for all individuals that will appear by video conference using the CourtCall
                  Remote Appearance Platform. The parties are encouraged to limit video conference
 4                participation to those who are essential to the presentation of the matter set for trial.
 5             3. Public Access. The trial is a public matter. The general public is invited to listen to the trial
                  by telephone. Any person wishing to listen to the trial shall provide notice to Kim Kelley by
 6
                  phone or email.
 7
               4. Recording Prohibited. No person may record the proceedings from any location by any
 8                means. The audio recording maintained by the Court shall be the sole basis for creation of a
                  transcript that constitutes the official record of the trial.
 9

10             5. Remote Witness Testimony. In accordance with Fed. R. Civ. P. 43(a), made applicable by
                  Fed. R. Bankr. P. 9017, the Court has determined that the public danger caused by the
11                continuing outbreak of COVID-19 constitutes good cause and compelling circumstances to
                  allow testimony by contemporaneous transmission from a location other than the courtroom.
12                The Court will administer the oath to each remote witness during the video conference, and it
                  will have the same effect and be binding upon each remote witness in the same manner as if
13
                  such remote witness was sworn in by the Court in person in open court. As additional
                  safeguards for the allowance of remote testimony, the Court requires as follows: (a) each
14
                  remote witness to disclose the city, state and country, and type of place (such as home or
15                office), where she or he is located while testifying; (b) no other person shall be permitted to
                  be in the same room with any remote witness unless specifically authorized by the Court; (c)
16                each remote witness shall have with him or her only those documents also provided to the
                  Court for consideration in connection with the matter set for trial and no other documents or
17                data; and (d) no person shall communicate with a witness during his or her testimony, except
                  by direct examination or cross-examination on the record, unless specifically authorized by
18                the Court. The parties and counsel shall ensure that they and each witness have the
                  hardware, software, data bandwidth, and internet access required to testify remotely.
19                Consider steps to establish high-speed internet connection (e.g., if possible, a hard-wired
                  connection is generally preferable to a wireless connection). Limit internet usage by others
20
                  during the hearing as this may impact connection speed for the hearing.
21
               6. Exhibits. All documentary evidence (except those a party seeks to introduce solely for
22                purposes of impeachment) must be submitted to the Court electronically in pdf format in an
                  email to Judge Barreca’s courtroom deputy, Kim Kelley, in addition to, and by the same
23                deadline as, the exhibit books provided for in the Scheduling Order. The parties shall
                  provide all witnesses with individual copies of exhibit books or, if mutually agreed upon,
24                with electronic copies of exhibits. Counsel [or a pro se party] shall ensure that the exhibits
                  uploaded and the exhibits produced in hard copy are identical. The witness will not access
25
     2
         Kim Kelley can be reached by email at kim_kelley@wawb.uscourts.gov.




                                                                4
         Case 19-01105-MLB           Doc 34      Filed 10/26/20      Ent. 10/26/20 17:28:11   Pg. 4 of 13
            the exhibits until instructed by examining counsel. Depositions expected to be used for
 1          impeachment or trial testimony shall be delivered to the Court by [xxx xx, 2020].
            Rebuttal/impeachment exhibits shall be uploaded via Hightail.com to a Hightail “space”
 2
            specifically established for this proceeding. An invitation and instructions will be provided to
 3          counsel identified pursuant to Paragraph 2 above.

 4
         7. Conduct During Trial. Although conducted using video conferencing technology, the trial
 5          is a court proceeding. The formalities of the courtroom shall be observed. Counsel and
            witnesses shall dress appropriately, exercise civility, and otherwise conduct themselves in a
 6          manner consistent with the dignity of the Court. Counsel shall conduct themselves in
            accordance with the requirements stated in Exhibit A.
 7
                                            /// End of Order ///
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                      5
     Case 19-01105-MLB      Doc 34     Filed 10/26/20     Ent. 10/26/20 17:28:11       Pg. 5 of 13
 1                                            Exhibit A
 2                 Professionalism During Evidentiary Hearings or Trial (“Trial”)

 3       1. Ambient Noise Protocols

 4          •   When the Court, counsel, or a witness is speaking, please avoid interrupting the speaker.

 5          •   Upon admission to the platform, participants shall mute their microphones and activate

 6              microphones when directed by the Court (e.g. a witness shall activate the microphone

 7              when testifying as shall the examining and defending attorneys during witness testimony).

 8          •   All participants who are not actively being questioned as a witness, asking questions of a

 9              witness, defending a witness, or providing or responding to opening statements, closing

10              arguments, or other arguments, shall maintain their audio on mute to limit potential

11              interruptions. The video hearing host also will have the ability to mute and unmute any

12              participant if needed.

13          •   Any participants using multiple devices in a single workspace to access the trial should

14              avoid audio feedback issues by, e.g., only using the microphone and speakers on one

15              device at a time or utilizing headphones.

16          •   To the extent possible, remote trial participants shall conduct themselves in the same way

17              they would if they were physically present in a courtroom.     Remote participants shall

18              silence electronic devices other than devices necessary to remote participation, and

19              generally take steps to minimize anything in their remote workspace that would distract

20              from the integrity of the proceedings. The Court understands that conducting trial from

21              one’s home, for example, presents many challenges.          The Court asks all remote

22              participants to do their best to maintain professionalism in order to conduct a fair and

23              efficient trial.

24

25




                                                     6
     Case 19-01105-MLB        Doc 34     Filed 10/26/20     Ent. 10/26/20 17:28:11   Pg. 6 of 13
 1       2. Objections

 2          •   When an objection is made, the witness shall stop talking and let the Court rule on the

 3              objection.

 4       3. Disconnection

 5          •   In the event that the Court, a party, counsel, a witness, or anyone else necessary to the

 6              proceedings becomes disconnected from the remote trial, the trial will stop while the

 7              connection is reestablished.

 8          •   Counsel must ensure that a witness has an alternative means of communicating with

 9              counsel (e.g., a cellphone) in the event of disconnection.

10       4. Appropriate Dress

11          •   Parties, witnesses, and counsel are to dress in the same manner as they would in a live

12              courtroom.

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                      7
     Case 19-01105-MLB       Doc 34    Filed 10/26/20     Ent. 10/26/20 17:28:11       Pg. 7 of 13
 1                                           Attachment 2
 2
                                                DRAFT-10/26/2020
 3

 4

 5

 6
                              UNITED STATES BANKRUPTCY COURT
 7                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8     In re:
       xxxxxxxxxx,                                             Bankruptcy Case No. xx-xxxxx-MLB
 9                            Debtor.
10
       xxxxxxxxxxxxx.,
11                                                             Adversary No. xx-xxxxxxxx-MLB
                               Plaintiffs.
12           v.                                                ORDER ESTABLISHING PROCEDURES
       xxxxxxxxxxxxxxxxx                                       FOR TRIAL WITH COVID-19 RELATED
13                                    Defendants.              RESTRICTIONS

14

15            THIS MATTER came before the Court on hearing pursuant to [blank]. Trial is currently set in
     the above-referenced case for xxxx xx, 2020. Due to exigent circumstances caused by the continuing
16
     outbreak of COVID-19, the Court finds it necessary to establish the following procedures and
17
     restrictions to govern the conduct of attorneys, parties, and witnesses during trial. Now, therefore, it is
     hereby ORDERED:
18
            1. Trial. The trial in the above-referenced adversary proceeding will be held on xxxxx xx,
19             2020 in Judge Barreca’s Courtroom, United States Courthouse, 700 Stewart St., Room 7106,
               Seattle, WA 98101. The dates, deadlines and procedures in the Notice of Trial and Order
20             Setting Deadlines (the “Scheduling Order,” Dkt. No. xx) shall apply unless they are
               inconsistent with the express terms of this Order.
21
            2. Social Distancing. Any individual present in the courtroom shall maintain appropriate
22             distancing from others. Only two attorneys for each party may sit at counsel table at any
               given time. Attorneys shall address the court and interrogate witnesses exclusively from
23             their respective counsel tables where they will have access to a microphone, never from the
               lectern. An attorney may not approach the witness during examination. All participants
24             should comply with the courthouse’s adopted guidelines and restrictions which can be found
               at https://www.wawd.uscourts.gov/node/614. [Update when bankruptcy court posts its own
25             restrictions and take out district court reference.]




                                                           8
      Case 19-01105-MLB          Doc 34      Filed 10/26/20      Ent. 10/26/20 17:28:11     Pg. 8 of 13
               3. Face Coverings. All persons in the courtroom are required to wear a face mask or shield
 1                unless otherwise directed by the Court. Witnesses shall be allowed to remove their face
                  covering while seated at the witness stand as there will be plexiglass barriers erected to
 2                prevent transmission of COVID-19.
 3             4. Exhibits. All documentary evidence (except those a party seeks to introduce solely for
                  purposes of impeachment) must be submitted to the Court electronically in pdf format in an
 4
                  email to Judge Barreca’s courtroom deputy, Kim Kelley, in addition to, and by the same
 5
                  deadline as, the exhibit books provided for in the Scheduling Order. 3 Unless otherwise
                  ordered by the Court, the parties shall provide sufficient copies of exhibit books so that all
 6                witnesses to be called at trial will have their own copy while testifying. [If witnesses have
                  been approved to testify remotely, add the following.] If witnesses are testifying remotely
 7                and the parties mutually agree, such witnesses may be provided with electronic copies of
                  exhibits in lieu of exhibit books. Counsel or a pro se party shall ensure that the exhibits
 8                uploaded and the exhibits produced in hard copy are identical. The witness will not access
                  the exhibits until instructed by examining counsel. Depositions expected to be used for
 9                impeachment or trial testimony shall be delivered to the Court by [xxx xx, 2020].
                  Rebuttal/impeachment exhibits shall be uploaded via Hightail.com to a Hightail “space”
10
                  specifically established for this proceeding. An invitation and instructions will be provided to
                  counsel identified pursuant to Paragraph 2 above. [Discuss exhibits at final pretrial and
11
                  perhaps alter language if inconsistent with this provision.]
12

13             5. Remote Testimony and Participation. The Court has determined under Fed. R. Civ. P.
                  43(a), made applicable by Fed. R. Bankr. P. 9017, that certain individuals should be
14                permitted to testify or participate by contemporaneous transmission from a location other
                  than the courtroom. The Court will administer the oath to each remote witness, and it will
15                have the same effect and be binding upon each remote witness in the same manner as if such
                  remote witness was sworn in by the Court in person in open court. As additional safeguards
16                for the allowance of remote testimony, the Court requires as follows: (a) each remote witness
                  to disclose the city, state and country, and type of place (such as home or office), where she
17                or he is located while testifying; (b) no other person shall be permitted to be in the same
                  room with any remote witness unless specifically authorized by the Court; (c) each remote
18
                  witness shall have with him or her only those documents also provided to the Court for
19                consideration in connection with the matter set for trial and no other documents or data; and
                  (d) no person shall communicate with a witness during his or her testimony, except by direct
20                examination or cross-examination on the record, unless specifically authorized by the Court.
                  The parties and counsel shall ensure that they and each witness have the hardware, software,
21                data bandwidth, and internet access required to testify remotely. Consider steps to establish
                  high-speed internet connection (e.g., if possible, a hard-wired connection is generally
22                preferable to a wireless connection). Limit internet usage by others during the hearing as this
                  may impact connection speed for the hearing.
23
               6. Video Conference. For those participants who are approved to participate by video
24                conference, the Court will use the services of CourtCall Remote Appearance Platform. Court
25
     3
         Kim Kelley can be reached by email at kim_kelley@wawb.uscourts.gov.




                                                                9
         Case 19-01105-MLB           Doc 34      Filed 10/26/20      Ent. 10/26/20 17:28:11   Pg. 9 of 13
                    or CourtCall personnel will contact those participants regarding technological requirements
 1                  and pre-trial testing of equipment.
 2             7. Telephonic Appearance. For those participants who are approved to participate by
                  telephone, please refer to the instructions and guidelines regarding telephonic appearance
 3                provided below.
 4             8. Notice of Intent to Participate. All persons who have been approved to participate in the
                  trial by video conference or to call witnesses that will appear by video conference shall
 5                confirm their intent to participate by email to Judge Barreca’s courtroom deputy, Kim
                  Kelley, no later than seven [This may be adjusted depending on when the order is entered.]
 6                days preceding the date of trial. 4 Such notice shall include the full name and electronic mail
                  address of all individuals who will appear by video conference.
 7
               9. Conduct During Trial. Although conducted using video conferencing technology, the trial
 8                is a court proceeding. The formalities of the courtroom shall be observed. Counsel and
                  witnesses shall dress appropriately, exercise civility, and otherwise conduct themselves in a
 9
                  manner consistent with the dignity of the Court. Counsel shall conduct themselves in
10                accordance with the requirements stated in Exhibit A.

11
               10. Public Access. The trial is a public matter. The general public is invited to listen to the trial
12                 by telephone. Any person wishing to listen to the trial should provide notice to Kim Kelley
                   by phone or email. The instructions and guidelines are as follows:
13
                    Instructions
14
                    (1) Dial: 1.888.363.4749
15
                    (2) Enter Access Code: 9365479#
16
                    (3) Press the # sign
17
                    (4) Enter Security Code when prompted: 8574#
18
                    (5) Speak your name when prompted
19

20
                    Guidelines
21
                    (1) Use a land line phone and not a cell phone, if possible. Do not use a speaker phone.
22
                    (2) Make the call from a quiet area where background noise is minimal.
23
                    (3) Wait until the judge calls your case before speaking.
24

25
     4
         Kim Kelley can be reached by email at kim_kelley@wawb.uscourts.gov.




                                                                10
     Case 19-01105-MLB              Doc 34      Filed 10/26/20       Ent. 10/26/20 17:28:11   Pg. 10 of 13
 1          (4) Do not put the phone on hold at any time after the call is connected.

 2          (5) In the event you are unable to connect to the conference call after following the above

 3          procedures, please contact chambers at 206.370.5310.

 4

 5                                         /// End of Order ///

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                     11
     Case 19-01105-MLB     Doc 34     Filed 10/26/20      Ent. 10/26/20 17:28:11        Pg. 11 of 13
 1                                             Exhibit A
 2                  Professionalism During Evidentiary Hearings or Trial (“Trial”)

 3        1. Ambient Noise Protocols

 4           •   When the Court, counsel, or a witness is speaking, please avoid interrupting the speaker.

 5           •   Upon admission to the platform, participants shall mute their microphones and activate

 6               microphones when directed by the Court (e.g. a witness shall activate the microphone

 7               when testifying as shall the examining and defending attorneys during witness testimony).

 8           •   All participants who are not actively being questioned as a witness, asking questions of a

 9               witness, defending a witness, or providing or responding to opening statements, closing

10               arguments, or other arguments, shall maintain their audio on mute to limit potential

11               interruptions. The video hearing host also will have the ability to mute and unmute any

12               participant if needed.

13           •   Any participants using multiple devices in a single workspace to access the trial should

14               avoid audio feedback issues by, e.g., only using the microphone and speakers on one

15               device at a time or utilizing headphones.

16           •   To the extent possible, remote trial participants should conduct themselves in the same

17               way they would if they were physically present in a courtroom.        Remote participants

18               should silence electronic devices other than devices necessary to remote participation, and

19               generally take steps to minimize anything in their remote workspace that would distract

20               from the integrity of the proceedings. The Court understands that conducting trial from

21               one’s home, for example, presents many challenges.           The Court asks all remote

22               participants to do their best to maintain professionalism in order to conduct a fair and

23               efficient trial.

24

25




                                                      12
     Case 19-01105-MLB        Doc 34      Filed 10/26/20     Ent. 10/26/20 17:28:11    Pg. 12 of 13
 1        2. Objections

 2           •   When an objection is made, the witness shall stop talking and let the Court rule on the

 3               objection.

 4        3. Disconnection

 5           •   In the event that the Court, a party, counsel, a witness, or anyone else necessary to the

 6               proceedings becomes disconnected from the remote trial, the trial will stop while the

 7               connection is reestablished.

 8           •   Counsel must ensure that a witness has an alternative means of communicating with

 9               counsel (e.g., a cellphone) in the event of disconnection.

10        4. Appropriate Dress

11           •   Parties, witnesses, and counsel are to dress in the same manner as they would in a live

12               courtroom.

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                      13
     Case 19-01105-MLB        Doc 34   Filed 10/26/20      Ent. 10/26/20 17:28:11       Pg. 13 of 13
